Citation Nr: 1508548	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  09-18 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Entitlement to a compensable evaluation for hypertension, prior to March 28, 2014.

2.  Entitlement to an evaluation in excess of 10 percent for hypertension, from March 28, 2014.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the Veteran's claims file currently resides with the Pasay City, Philippines RO.

In August 2013, the Board continued the Veteran's noncompensable rating for hypertension.  Subsequently, in August 2014, the RO awarded a 10 percent rating for hypertension, effective March 28, 2014.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  In January 2015, a Joint Motion Remand (JMR) was filed by the parties and subsequently granted by the Court in a January 2015 order.  The JMR stipulated that the Board's August 2013 decision was inadequate in two ways.  First, the Board erred by failing to adequately consider the Veteran's medical "history" relating to hypertension prior to an August 2007 VA treatment note.  Second, the Board erred by failing to discuss the Veteran's contentions that his hypertension caused dizziness and headaches, in the context of determining whether referral for consideration of an extra-schedular rating was warranted.  Pursuant to the JMR, the Court vacated the August 2013 Board decision and remanded the matter to the Board for further development pursuant to 38 U.S.C.A. § 7252(a) (West 2014).

The Veteran was subsequently notified by letter that the Court remanded the matter to the Board, and was informed of the opportunity to submit additional argument or evidence in support of his appeal.  In January 2015, the Veteran, through his representative, requested that the Board proceed with the readjudication of his appeal.


FINDINGS OF FACT

1.  Prior to March 28, 2014, the Veteran's hypertension was manifest by a history of diastolic pressure predominantly 100 or more and systolic pressure predominantly 160 or more, with a requirement of continuous medication for control.

2.  From March 28, 2014, the Veteran's hypertension requires continuous medication for control, but is not productive of diastolic pressure that is predominantly 110 or more or systolic pressure that is predominantly 200 or more.


CONCLUSIONS OF LAW

1.  Prior to March 28, 2014, the criteria for a 10 percent evaluation for hypertension have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).

2.  The Veteran's hypertension is not more than 10 percent disabling.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, such a VCAA-compliant notice letter was sent to the Veteran in May 2008.  In addition, the RO has readjudicated the Veteran's claim following his appeal of the July 2008 rating decision, most recently in August 2014, and the Veteran was made aware of the types of evidence that are relevant in deciding his claim and the applicable rating criteria.  The Veteran was also made aware of the January 2015 JMR and associated Court order, as evidenced by his representative's subsequent communication to the Board.  For these reasons, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Service treatment records and post-service VA treatment records have been obtained, and the Veteran has been afforded numerous VA medical examinations in connection with his hypertension.  The Board finds that these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, lay statements of the Veteran have been associated with the record and have been reviewed.  The Veteran has not asserted that there is any outstanding evidence relating to his claim.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that he is entitled to a compensable evaluation for hypertension, for the period prior to March 28, 2014, and to an evaluation in excess of 10 percent from March 28, 2014.  Relatedly, the Veteran argues that he is entitled to an increased evaluation due to the fact that his hypertension would be more severe if he was not taking medication to ameliorate it.  For the reasons that follow, the Board finds that the Veteran's hypertension warrants a 10 percent rating for the entire period of appeal.

The January 2015 JMR and Court order specifically noted that the Board's August 2013 decision failed to adequately discuss the Veteran's "history" of hypertension prior to an August 2007 VA treatment note.  Accordingly, the Board will discuss, at the outset, the Veteran's entire history of elevated blood pressure symptoms.

Service treatment records demonstrate that from January 1984 to November 1991, the Veteran's blood pressure was no higher than 127/82 (in January 1984).  In September 1992, an electrocardiogram (EKG) revealed a sinus rhythm abnormality.  At that time, the Veteran's blood pressure was 110/60.  In March and April 1996, blood pressure readings were 141/93 and 145/97, respectively.  Shortly thereafter, in June and August 1996, treatment notes indicate blood pressure readings of 140/80 and 131/86, respectively.  

In November 1996, the Veteran complained of fever and a feeling of malaise, and blood pressure readings of 160/103 and 150/97 were noted.  In December 1996, his blood pressure was 116/77.  A "hypertension flow sheet" dated from September to October 1997 indicated blood pressure measurements ranging from 162/78 to 129/84.  In October 1997, a diagnosis of hypertension was noted and later confirmed in a December 1997 treatment note.  In September 1998, treatment notes showed a blood pressure reading of 145/85.  At the Veteran's separation examination, in May 2000, his blood pressure was 133/90.  A diagnosis of hypertension was confirmed at separation.

In September 2000, following separation, the Veteran underwent a VA examination.  Blood pressure readings were 136/90, 140/90, 138/90, and 136/90, and no gallops or heart murmurs were noted.  Discussing the Veteran's history of hypertension, the examiner noted that service treatment records showed periodic instances of high blood pressure.  (The Board notes, however, that the dates cited by the examiner were not always consistent with the dates of blood pressure testing as reflected in the service treatment records.)  The examiner also noted that at various times during active duty the Veteran's blood pressure readings were normal, and that the Veteran had never been given treatment for hypertension.  In sum, the examiner noted, service records showed "some borderline rises in diastolic pressure, about 85" on average.  A diagnosis of hypertension was confirmed.  On the basis of the September 2000 examination, the RO awarded service connection and assigned a noncompensable rating.

In August 2004, a VA examination revealed blood pressure measurements of 136/90, 140/92, and 130/90.  A diagnosis of elevated blood pressure was noted, and the Veteran reported that he was not taking medication.

In August 2007, the Veteran sought emergency treatment for neck and shoulder pain, headaches, and elevated blood pressure.  Specifically, the Veteran claimed that he had taken his blood pressure at home (154/92) and was concerned that it was too high.  On examination, blood pressure readings were 160/105, 144/108, and 135/96, and a diagnosis of hypertension (non-emergent, non-urgent) was noted.

In June 2008, during a VA examination, the Veteran stated that his hypertension had existed for 10 years.  He reported that he took daily medication and that the response to the medication had been "good."  He also reported some dizziness.  On examination, blood pressure readings were 149/93, 154/90, and 153/91.  An EKG showed normal sinus rhythm, and there was no evidence of congestive heart failure, cardiomegaly, cor pulmonale, or hypertensive disease.  Elevated blood pressure was noted, and the examiner indicated that there was no change in the Veteran's diagnosis of hypertension.  The examiner further stated that the Veteran's hypertension had no effect on his occupation or daily activity.

In October 2009, a VA treatment note indicated that the Veteran took medication daily for hypertension.  On examination, his blood pressure was 112/70.

In November 2009, a VA examination was performed.  The Veteran reported a diagnosis of hypertension which was treated with daily medication.  He also reported headaches and dizziness.  On examination, his heart was normal, and blood pressure readings were 130/90, 132/88, and 134/92.  The examiner confirmed a diagnosis of hypertension, noting no finding of hypertensive disease.  In addition, there was no indication as to the severity or frequency of the Veteran's claimed headaches and dizziness, and no evidence that such symptoms were related to his hypertension.

In February 2013, another VA examination was performed.  The examiner confirmed hypertension with onset in 1997, noting that the Veteran took daily medication to treat hypertension.  A heart examination revealed regular rhythm and normal auscultation.  Blood pressure readings were 140/78, 142/80, and 142/80.

In March 2014, the Veteran submitted a communication reiterating his claim of entitlement to an increased evaluation for hypertension.  Subsequently, the RO issued a rating decision increasing the Veteran's evaluation to 10 percent, effective March 28, 2014 (the date of receipt of the communication).

The Veteran is currently rated at 10 percent disabled under Diagnostic Code 7101, for systolic pressure predominantly 160 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, as discussed below, the evidence shows that the Veteran's hypertension has not significantly changed during the appeal period.  Therefore, a uniform rating for the entire appeal period is warranted.

The Veteran was initially assigned a noncompensable evaluation under Diagnostic Code 7101 based on a history of hypertension that did not rise to the level of the 10 percent rating criteria.

For the entire appeal period, to include prior to March 28, 2014, the evidence of record has reflected blood pressure measurements that occasionally exceed 160 systolic pressure and 100 diastolic pressure.  In addition, the evidence demonstrates that the Veteran has a history of high blood pressure that has required continuous medication for control since at least 2008.  With respect to the blood pressure readings, the Board notes that in November 1996, for example, the Veteran's blood pressure was 160/103.  In September 1997, his blood pressure was 162/78, and an August 2007 VA treatment note revealed blood pressure readings of 160/105 and 144/108.  Moreover, as early as June 2008, the evidence of record reflected that the Veteran was taking medication daily in order to control his hypertension.  Consequently, a review of all the evidence-including the Veteran's history of hypertension prior to the August 2007 VA treatment note-convinces the Board that a uniform evaluation under Diagnostic Code 7101 is appropriate for the entire period of appeal, as the Veteran's disability picture has been relatively consistent.

For the reasons that follow, however, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent.

According to Diagnostic Code 7101, which governs ratings for hypertension, a 10 percent disability evaluation is warranted where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or the individual has a history of diastolic pressure of 100 or more and requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent evaluation is warranted where diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 40 percent evaluation requires diastolic pressure to be predominantly 120 or more.  Lastly, a 60 percent evaluation requires diastolic blood pressure to be predominantly 130 or more.  Id.

After a review of all the evidence, lay and medical, including a comprehensive review of the Veteran's history of hypertension, as mandated by the JMR, the Board finds that the weight of the evidence demonstrates that the Veteran's hypertension most closely approximates the currently assigned 10 percent evaluation.

As noted above, the record shows not a single instance when the Veteran's diastolic pressure has exceeded 110, nor is there any evidence of systolic pressure measurements even approaching 200, either before or after the Veteran began taking medication for his hypertension.  During the appeal period, the highest diastolic pressure measurement on record is 108 (from August 2007), while the highest systolic pressure measurement is 162 (from September 1997).  In August 2004, a VA examiner noted blood pressure readings of 136/90, 140/92, and 130/90.  In August 2007, the Veteran's blood pressure was 160/105, 144/108, and 135/96.  In numerous subsequent tests, the highest blood pressure measurements of record are 154/90 and 149/93, both taken during the June 2008 VA examination.  Most recently, testing in February 2013 revealed blood pressure readings of 140/78, 142/80, and 142/80.  In sum, while the record demonstrates elevated blood pressure since service that has been treated with medication since 2008, there is no medical evidence establishing that the Veteran's diastolic pressure is predominantly 110 or more, nor that his systolic pressure is predominantly 200 or more-the requirements for an increased rating under Diagnostic Code 7101.  Furthermore, given that the Veteran's blood pressure measurements prior to taking medication do not meet the criteria for a 20 percent rating, his argument that he is entitled to an increased evaluation by virtue of the fact that his hypertension would be more severe absent medication has no merit.  In short, the evidence simply falls short of demonstrating the very specific criteria for a 20 percent rating.

Pursuant to the directives of the JMR, the Board has considered separate disability evaluations for headaches and dizziness, as the Veteran has complained of headaches and dizziness that may be related to his hypertension.  In this regard, however, the Board finds, after a review of all the evidence, that the Veteran's symptoms do not justify separate, compensable evaluations.

Diagnostic Code 8100 governs disability ratings for headaches, providing a 10 percent rating for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  In this case, the evidence of headaches consists exclusively of the Veteran's general complaint of headaches during the November 2009 VA examination.  During the examination, however, the Veteran gave no indication of the frequency or severity of his headaches-the crucial information that is necessary to obtain a compensable rating under Diagnostic Code 8100.  In addition, the medical evidence of record does not reflect a diagnosis of headaches, beyond the Veteran's general statement, nor is there medical evidence to suggest that the headaches are causally linked to hypertension.  As such, a separate rating for headaches is not warranted.

Relatedly, Diagnostic Codes contained within 38 C.F.R. § 4.87 govern diseases of the ear that may be associated with dizziness, such as Meniere's syndrome.  However, there is no evidence that the Veteran has any diseases of the ear, much less that his associated symptomatology is compensable under 38 C.F.R. § 4.87.  As with his headaches, the only evidence of dizziness is the Veteran's general statements (made during the June 2008 and November 2009 VA examinations), and the medical evidence reflects no underlying pathology that is associated with dizziness that would warranted a separate rating under 38 C.F.R. § 4.87 or any other Diagnostic Code.

Finally, in reaching this decision, the Board has also considered other potentially applicable Diagnostic Codes relating to the Veteran's cardiovascular function.  However, as the medical evidence of record demonstrates no additional cardiovascular diseases that would warrant separate disability evaluations, these Diagnostic Codes are not applicable.

Extraschedular Consideration

The January 2015 JMR and Court order noted that the August 2013 Board decision failed to adequately discuss the Veteran's symptoms of headaches and dizziness, as reported during the June 2008 and November 2009 VA examinations, in the context of its consideration for possible referral for an extraschedular rating.  The Board has reviewed the evidence of record relating to these symptoms and, for the reasons that follow, finds that referral for an extraschedular rating is not warranted.

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected hypertension.  The evidence shows blood pressure measurements that occasionally exceed 160 systolic pressure and 100 diastolic pressure, as well as a history of high blood pressure that requires continuous medication for control.  The regulation specifically considers the use of medication.  The Veteran's 10 percent rating under Diagnostic Code 7101 accurately contemplates this symptomatology.  Additionally, separate ratings for headaches and dizziness have been considered, and the Board has determined that these symptoms do not warrant separate ratings under the applicable Diagnostic Codes.  We also find that nothing in this record establishes that hypertension, either with or without headache and dizziness causes marked interference with employment.  His complaints, even when accepted as true reflect fleeting manifestations that do not rise to the level contemplated by the need for a referral.   Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to hypertension, the Veteran is in receipt of service connection for sleep apnea and hand warts.  Because the only increased rating claim on appeal at this time is for hypertension, that is the only disability that the Board is considering in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id. 

As the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for the Veteran's hypertension, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See 38 U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

An evaluation of 10 percent for hypertension prior to March 28, 2014 is granted, subject to the controlling regulations governing the payment of VA monetary benefits.

An evaluation in excess of 10 percent for hypertension is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


